 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VONTELL WESSON,                                  No. 2:19-cv-1880 KJM DB P
12                       Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    ERIC JONES, et al.,
15                       Defendants.
16

17          Plaintiff, a former county prisoner proceeding pro se and in forma pauperis, seeks relief

18   pursuant to 42 U.S.C. § 1983. In an order filed December 12, 2019, this court found plaintiff

19   stated a cognizable claim for excessive force against defendant Linde but failed to state a claim

20   against defendant Jones. (ECF No. 9.) Plaintiff was given the option of proceeding on the

21   cognizable claim against Linde in his original complaint or amending his complaint. In a

22   document filed here on January 22, 2020, plaintiff informed the court that he wishes to proceed

23   on the claim against Linde and requests that this court recommend dismissal of defendant Jones.

24   (ECF No. 13.)

25          The court notes that plaintiff is no longer incarcerated at the Sacramento County Jail. He

26   informed the court on January 6, 2020 that he is now in federal custody. On December 12, 2019,

27   this court granted plaintiff’s motion to proceed in forma pauperis. In a second order issued that

28   date, this court required the Sacramento County Sheriff to send payments from plaintiff’s trust
                                                       1
 1   account to pay the $350 filing fee. Because plaintiff was transferred to federal custody, the

 2   Sheriff sent no funds to the court’s from plaintiff’s account. Accordingly, in an accompanying

 3   order, this court requires the warden of the Federal Correction Institution to submit those

 4   payments to the court.

 5           In accordance with the above and with this court’s December 12 screening order, IT IS

 6   HEREBY ORDERED as follows:

 7           1. Service is appropriate for defendant Linde.

 8           2. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, an

 9   instruction sheet, and a copy of the complaint filed September 18, 2019.

10           3. Within thirty days from the date of this order, plaintiff shall complete the attached

11   Notice of Submission of Documents and submit the following documents to the court:

12                  a. The completed Notice of Submission of Documents;

13                  b. One completed summons;

14                  c. One completed USM-285 form for defendant Linde; and

15                  d. Two copies of the endorsed complaint filed September 18, 2019.

16           4. Plaintiff need not attempt service on defendant and need not request waiver of service.

17   Upon receipt of the above-described documents, the court will direct the United States Marshal to

18   serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4 without payment

19   of costs.

20           Further, IT IS RECOMMENDED that defendant Jones be dismissed from this action.
21           These findings and recommendations will be submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, plaintiff may file written objections

24   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

25   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

26   ////
27   ////

28   ////
                                                        2
 1   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   DATED: January 27, 2020
 4

 5                                                 /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11   DLB:9
     DLB1/prisoner-civil rights/wess1880.1 & fr
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VONTELL WESSON,                                 No. 2:19-cv-1880 KJM DB P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   ERIC JONES, et al.,
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____            completed summons form

20         ____            completed USM-285 forms

21         ____            copies of the complaint

22
     DATED:
23

24                                                       ________________________________
                                                         Plaintiff
25

26
27

28
                                                     1
